Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1, 7-8, 10-14, 16, 18-21, 24-28, 35, 41, 51, 54, 62 and 74-75 (dated 09/13/2021) are pending in this application.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1, 7-8, 10-14, 16, 24-27 in part and claim 18 (full embodiment), drawn to a method of selecting a guide RNA for use in a Cas-based genome editing system capable of introducing a genetic change into a nucleotide sequence of a target genomic location, the method comprising: …, wherein the computational model is a deep learning computational model.
Group 2: Claims 1, 7-8, 10-14, 16, 24-27 in part and claim 19 (full embodiment), drawn to a method of selecting a guide RNA for use in a Cas-based genome editing system capable of introducing a genetic change into a nucleotide sequence of a target genomic location, the method comprising: …, wherein the computational model is a neural network model having one or more hidden layers.
Group 3: Claims 1, 7-8, 10-14, 16, 24-27 in part and claim 20 (full embodiment), drawn to a method of selecting a guide RNA for use in a Cas-based genome editing system capable of introducing a genetic change into a nucleotide sequence of a target genomic location, the method comprising: …, wherein the computational model is trained with experimental data to predict the probability of distribution of indel lengths for any given nucleotide sequence and cut site.
Group 4: Claims 1, 7-8, 10-14, 16, 24-27 in part and claim 21 (full embodiment), drawn to a method of selecting a guide RNA for use in a Cas-based genome editing system capable of introducing a genetic change into a nucleotide sequence of a target genomic location, the method comprising: …, wherein the computational model is trained with experimental data to predict the probability of distribution of genotype frequencies for any given nucleotide sequence and cut site.
Group 5: Claim 28 in part, drawn to a method introducing a genetic change in the genome of a cell with a Cas-based genome editing system comprising:(i) selecting a guide RNA for use in the Cas-based genome editing system in accordance with any one of elected method of Groups’ 1-4; and (ii) contacting the genome of the cell with the guide RNA and the Cas-based genome editing system, thereby introducing the genetic change.
Group 6: Claim 35 in part, drawn to a method of treating a genetic disease in a subject caused by a genetic error in the genome of one or more cells of the subject, comprising:(i) selecting a guide RNA for use in a Cas-based genome editing system in accordance with any one of elected method of Groups’ 1-4; and (ii) contacting the genome of the one or more cells of the subject with the guide RNA and the Cas-based genome editing system, thereby correcting the genetic error in the genome of the cell.
Group 7: Claim 41 in part (Product by Process claim), drawn to a guide RNA identified by any one of elected method of Groups’ 1-4. 
Group 8: Claim 51 in part (Product by Process claim), drawn to a Cas-based genome editing system comprising a Cas protein complexed with at least one guide RNA identified by any one of elected method of Groups’ 1-4. 
Group 9: Claim 54,  drawn to a library for training a computational model for selecting a guide RNA sequence for use with a Cas-based genome editing system capable of introducing a genetic change into a genome without homology-directed repair, wherein the library comprises a plurality of vectors each comprising a first nucleotide sequence of a target genomic location having a cut site and a second nucleotide sequence encoding a cognate guide RNA capable of directing a Cas-based genome editing system to carry out a double-strand break at the cut site of the first nucleotide sequence.
Group 10: Claim 62,  drawn to a computational model that is capable of selecting a guide RNA for use with a Cas-based genome editing system capable of introducing a genetic change in a genome, wherein the computational model comprises a first module configured to compute a microhomology score matrix; a second module configured to compute a microhomology-independent score matrix; and a third module configured to compute a probability distribution over 1-bp insertions, and wherein the computational model computes a probability distribution over indel genotypes and a probability distribution over indel lengths for the given input nucleotide sequence and the one or more available cut sites.
Group 11: Claims 74-75, drawn to a method for training a computational model of the elected Group 10 computational model, comprising: (i) preparing a library comprising a plurality of nucleic acid molecules each encoding a nucleotide target sequence and a cognate guide RNA, wherein each nucleotide target sequence comprises a cut site; (ii) introducing the library into a plurality of host cells; (iii) contacting the library in the host cells with a Cas-based genome editing system to produce a plurality of genomic repair products; (iv) determining the sequences of the genomic repair products; and (iv) training the computational model with input data that comprises at least the sequences of the genomic repair products and the cut sites… .
	The inventions listed as Groups’ 1-11 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ 1-11; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) 1.47(c).
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
	The inventions listed as Groups’ 1-11 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: a method of selecting a guide RNA for use in a Cas-based genome editing system capable of introducing a genetic change into a nucleotide sequence of a target genomic location, the method comprising: …, to a library for training a computational model for selecting a guide RNA sequence for use with a Cas-based genome editing system capable of introducing a genetic change into a genome without homology-directed repair, wherein the library comprises a plurality of vectors each comprising a first nucleotide sequence of a target genomic location having a cut site and a second nucleotide sequence encoding a cognate guide RNA capable of directing a Cas-based genome editing system to carry out a double-strand break at the cut site of the first nucleotide sequence…, as claimed in Groups’ 1-11 do not share a corresponding special technical feature, because the prior art clearly, either anticipates or renders Groups’ 1-11 obvious (see reference of US 2017/0283831 A1 … cited in ISA/210-ISR 237 dated 04/25/2019 and filed with the instant application). Therefore, the only shared technical feature of these claims a method of selecting a guide RNA for use in a Cas-based genome editing system capable of introducing a genetic change into a nucleotide sequence of a target genomic location, the method comprising: …, to a library for training a computational model for selecting a guide RNA sequence for use with a Cas-based genome editing system capable of introducing a genetic change into a genome without homology-directed repair, wherein the library comprises a plurality of vectors each comprising a first nucleotide sequence of a target genomic location having a cut site and a second nucleotide sequence encoding a cognate guide RNA capable of directing a Cas-based genome editing system to carry out a double-strand break at the cut site of the first nucleotide sequence…, does not constitute a special technical feature as defined in PCT Rule 13.2 as it is not a feature which defines a contribution of the claimed invention makes over the prior art. 
Searching more than one of Groups’ 1-11 would represent a burden on the Office for the following reasons. A search of any one of the products of Groups’ 7-9 would not encompass a search of any of the other products, method of making and their use, or vice versa, because said methods are not the only methods of making or using said products. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
The inventions listed as Groups’ 1-11 do not relate to a single general inventive concept under PCT Rule 13.1 or 13.2 because, under PCT Rule 13.2, as this International Application does not comply with the requirements of unity of invention because it does not relate to one invention or to a group of inventions so linked as to form a single general inventive concept. PCT Rule 13.2, first sentence, states that unity of invention is only fulfilled when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. PCT Rule 13.2, second sentence, defines a special technical feature as a feature which makes a contribution over the prior art. When there is no special technical feature common to all the claimed inventions there is no unity of invention. The unity requirement is satisfied if a single "special technical feature" is shared by all inventions. In the above groups of claims, the identified features may have the potential to make a contribution over the prior art but are not common to all the claimed inventions and therefore cannot provide the required technical relationship. Therefore, there is no special technical feature common to all the claimed inventions and the requirements for unity of invention are consequently not satisfied a priori. The method of Groups’ 1-6 and 11 does not share any technical feature as they comprise unrelated steps and produce unrelated effects and 37 CFR 1.475 does not provide for the inclusion of multiple methods within the main invention. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
Species Election
This application contains claims directed to the following patentably distinct species of the claimed invention: 
In Groups’ 1-4:
In Claim 10: The species are as follows: please elect one Cas 9 RNA-guided endonuclease from: 
Streptococcus pyogenes Cas9 (SpCas9), Staphylococcus pyogenes Cas9 (SpCas9), Staphyloccocus aureus Cas (SaCas9), Francisella novicida Cas9 (FnCas9), or a functional variant or orthologue thereof;
In Claim 12: The species are as follows: please elect one genetic mutation from:
a single-nucleotide polymorphism, a deletion mutation, an insertion mutation, or a microduplication error.
In Claim 16: The species are as follows: please elect one disease from:
Sickle cell disease, cystic fibrosis, polycystic kidney disease, Tay-Sachs disease, achondroplasia, beta-thalassemia, Hurler syndrome, severe combined immunodeficiency, hemophilia, glycogen storage disease Ia, or Duchenne muscular dystrophy.
In Claim 26: The species are as follows: please elect one input feature from:
a target site nucleotide sequence; a cut site; a PAM-sequence; microhomology lengths relative at a cut site; % GC content at a cut site; and microhomology deletion lengths at a cut site.
The species of Groups’ 1-4 comprise different structures with different functions and are patentably distinct, searching for all the species would impose a serious search burden. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution from, i.e., Groups’ 1-4,  from claims 10, 12, 16 and 26, on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
 There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder of restricted inventions
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitation of the allowable product claim will be rejoined in accordance with the provisions of M.P.E.P. 821.04. Process claims that depend from or otherwise include all the limitation of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after allowance are governed by 37 C.F.R. 1.312.
	In the event of a rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 C.F.R. 1.104. thus, to be allowable, the rejoined claims must meet the criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined. See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. 103(b), 1184 O.G. 86 (March 26, 1996). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that process claims should be amended during prosecution either to maintain dependency on the product claims or otherwise include the limitation of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See M.P.E.P. 804.01.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652